         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 1 of 48




Jeremiah M. Hudson, ISB No. 8364
FISHER HUDSON SHALLAT
950 W. Bannock St., Ste. 630
Boise, ID 83702
Email: jeremiah@fisherhudson.com
Telephone: (208) 345-7000
Facsimile: (208) 514-1900

Attorneys for Plaintiff


                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


DANIEL NEDDO,

               Plaintiff,                       Case No. 1:21-cv-00024

v.                                              COMPLAINT AND DEMAND FOR
                                                JURY TRIAL
PROJECT IMPACT STEM ACADEMY,
 an Idaho Political Subdivision; TERESA
FLEMING, Individual; SUZANNE RONGE,
Individual; BECKY WOOLLEY, Individual;
BEN PETERSON, Individual; JAZMINE
MARTIN, Individual; SHARINA JENSEN,
Individual; KENNETH MALLEA, Individual.

               Defendant.



       COMES NOW Plaintiff, DANIEL NEDDO, by and through his counsel of record, FISHER

HUDSON SHALLAT, and claims and alleges against the Defendants, PROJECT IMPACT STEM

ACADEMY, TERESA FLEMING, SUZANNE RONGE, BECKY WOOLLEY, BEN

PETERSON, JAZMINE MARTIN, SHARINA JENSEN, and KENNETH MALLEA (collectively,

“Defendants”) as follows:




COMPLAINT AND DEMAND FOR JURY TRIAL - 1
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 2 of 48




                                  I.        INTRODUCTION

       Plaintiff, Daniel Neddo (“Mr. Neddo”) was a founding member of Project Impact STEM

Academy (“PiSA”), a new charter school in Kuna Idaho that opened in the fall of 2018. In July of

2018, after considering several qualified applicants, Defendants hired Mr. Neddo as PiSA’s

Director of Education, and signed him to a 3-year contract. Defendants’ mismanagement of PiSA

in the first few months of Mr. Neddo’s tenure created significant obstacles for the school, which

included, having to postpone the start of the first school year due to construction delays; beginning

the school year in an undersized, unairconditioned gymnasium; a one-week school closure in

September of 2018 due to additional construction delays and occupancy restrictions, among many

others. These delays provided insurmountable hurdles for any Director of Education, requiring

the duplication of tasks already completed and assistance with tasks completely unrelated to those

assigned to the Director of Education.

       To avoid taking responsibility for PiSA’s failures, and after PiSA’s Director of Operations

resigned citing Defendants’ incompetence with regards to their oversight of the school, Defendants

decided to divert blame to Mr. Neddo. On December 4, 2018, approximately five (5) months after

Mr. Neddo entered into his Administrator Contract with Defendants and three (3) months after the

start of PiSA’s first school year, Defendants placed Mr. Neddo on administrative leave pending

termination.

       After a two-day hearing, hearing officer Kenneth Mallea (“hearing officer”) issued his

Findings of Fact, Conclusions of Law and Decision concluding that “Mr. Neddo materially

violated the essential terms of his Administrator Contract with PiSA, and that his discharge by the

Board is therefore warranted pursuant to applicable Idaho law and shall be effective immediately.”

The hearing officer asserted that Mr. Neddo had committed every single violation that Defendants



COMPLAINT AND DEMAND FOR JURY TRIAL - 2
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 3 of 48




had alleged, in direct contradiction to the evidence presented. For example, regarding Defendants’

allegation that Mr. Neddo had awarded “leadership premiums against the express wishes of the

Board” to two PiSA teachers, the hearing officer decision (1) entirely disregarded the testimony

of the administrator who testified that he had actually authorized and paid the two leadership

premiums at the direction of one of the Defendants, and Mr. Neddo did not participate in any way

because he was on administrative leave when the leadership premiums were paid, and (2)

disregarded the testimony from the Defendants stating that they had only assumed Mr. Neddo had

authorized the leadership premiums. Instead, the hearing officer concluded that “[t]he evidence

shows that Mr. Neddo had knowledge of and had actively participated in the events which resulted

in two teachers receiving Leadership Stipends totaling $15,000.00” without referencing any

evidence showing how Mr. Neddo had allegedly “participated in the events,” or how any alleged

participation violated any of the terms of Mr. Neddo’s contract.

       The hearing officer’s conclusion was so devoid of any factual basis that he concluded that

Mr. Neddo violated PiSA policies that had specific deadlines imposed on the Director of Education

that had not yet passed; that Mr. Neddo had failed to engage in tasks such as proposing PiSA

curriculum to the Board when the meeting minutes of the PiSA Board clearly established that Mr.

Neddo’s proposed curriculum had been adopted by Defendants as PiSA’s curriculum; that PiSA

policies permitting Mr. Neddo to approve certain activities, like PiSA Policy 4140 which states

that “[v]isits to individual classrooms during instructional time shall be permitted only with the

Director of Education’s and teacher’s approval,” justified the hearing officer’s conclusion that

“Mr. Neddo disputed his responsibility to monitor visitors to the schools […] This testimony was

but one example of Mr. Neddo's penchant for blaming the Director of Operations for failures and




COMPLAINT AND DEMAND FOR JURY TRIAL - 3
            Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 4 of 48




his corresponding admission that he was not aware of all his job responsibilities as the Director of

Education set forth in board policies”; among many, many others.

       Defendants were determined to terminate Mr. Neddo, and they knew that they would have

to violate Mr. Neddo’s constitutional right to due process to do so.

                                        II. PARTIES

       1.       Mr. Neddo has been a resident of Kuna, Idaho at all times relevant hereto.

       2.       Defendant Project Impact Stem Academy (“PiSA”) is a political subdivision of the

State of Idaho, and a charter school.

       3.       Defendant Teresa Fleming is, and at all times relevant has been, a resident of Ada

County, Idaho, and the Chairman of Defendant PISA’s Board of Trustees (“Board”).

       4.       Defendant Suzanne Ronge is, and at all times relevant has been, a resident of Ada

County, Idaho, and a member of the Board.

       5.       Defendant Becky Woolley is, and at all times relevant has been, a resident of Ada

County, Idaho, and a member of the Board.

       6.       Defendant Ben Peterson is, and at all times relevant has been, a resident of Ada

County, Idaho, and a member of the Board.

       7.       Defendant Jazmine Martin is, and at all times relevant has been, a resident of

Canyon County, Idaho, and a member of the Board.

       8.       Defendant Sharina Jensen is, and at all times relevant has been, a resident of Ada

County, Idaho, and a member of the Board.

       9.       Defendant Kenneth Mallea is, and at all times relevant has been, a resident of Ada

County, Idaho, and the hearing officer presiding over Plaintiff’s Due Process Hearing.




COMPLAINT AND DEMAND FOR JURY TRIAL - 4
           Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 5 of 48




                                    III.    JURISDICTION AND VENUE

          10.      The jurisdiction of this Court is invoked and secured pursuant to 28 U.S.C. §1331,

affording federal question jurisdiction, and 28 U.S.C. §1343, affording jurisdiction for violations

of civil rights.

          11.      This Court has pendent jurisdiction over Plaintiff's state claims pursuant to 28

U.S.C. §1367 because there is a common nucleus of operative facts as to his federal and state

claims.

          12.      Venue is proper in the District of Idaho in that all of the acts and omissions which

form the basis of this Complaint occurred in Idaho; Mr. Neddo was a resident of Kuna, Ada

County, Idaho at the time of the wrongs alleged herein commenced; PiSA is a governmental

subdivision of the State of Idaho; and all other Defendants are residents of Ada County, Idaho or

Canyon County, Idaho.

                                     IV.     GENERAL ALLEGATIONS

          13.      At all times relevant to this complaint, PiSA is a charter school in Kuna, Idaho, that

was created to provide a STEM education for students between Kindergarten and 9th grade. PiSA

opened its doors to students in September of 2018.

          14.      Between August 2015 and May 2018, Mr. Neddo was a teacher and performing the

functions of administrator for the STEM Academy at Columbia High School in Nampa, Idaho.

          15.      On September 5, 2017, Mr. Neddo, along with Defendant Fleming, Defendant

Ronge, Defendant Peterson, Defendant Jensen, and Defendant Woolley, among others, conducted

PiSA’s first Board meeting.

          16.      On or about March 8, 2017, Angela Hemingway, the Executive Director of the

Idaho STEM Action Center from the Office of the Governor, sent the PiSA Selection Committee



COMPLAINT AND DEMAND FOR JURY TRIAL - 5
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 6 of 48




a Letter of Recommendation for Mr. Neddo. Among other things, Angela Hemingway’s letter of

recommendation stated:

               Currently, [Mr. Neddo] is the STEM Academy Administrator and
               educator at Columbia High School in the Nampa School District.
               Dan was integral in setting up and implementing the STEM
               Academy which is in its third year in the Nampa School District…
               He writes grants and creates innovative curriculum to ensure that his
               students have opportunities that transcend the walls of his
               classroom, giving students the 21st century skills that are necessary
               for the workforce such as critical and creative thinking,
               collaboration, teamwork, and problem-solving. Recently, Dan
               transitioned to overseeing eight teachers as they worked on various
               project-based learning units.

       17.     On or about January 2, 2018, Mr. Neddo resigned his position on the PiSA Board

and his employment at Columbia High School, and applied for the part-time consulting position

with PiSA, and sent his resume to the PiSA Selection Committee.

       18.     In Mr. Neddo’s two-page resume that he sent to PiSA, Mr. Neddo set forth his

Education, Certifications, Professional Experience, Association Membership, Other Professional

Experiences, Awards, and References. A true and correct copy of Mr. Neddo’s resume, submitted

to PiSA, is attached hereto as Exhibit A.

       19.     Under the “Certifications” section of Mr. Neddo’s Resume, Mr. Neddo asserted the

following:




       20.     Mr. Neddo did not assert that he had any additional certifications as an

administrator in the Resume he submitted to PiSA.




COMPLAINT AND DEMAND FOR JURY TRIAL - 6
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 7 of 48




       21.     Under the “Professional Experience” section of Mr. Neddo’s Resume, Mr. Neddo

asserted as follows:




       22.     At the January 23, 2018 PiSA Board Meeting, Mr. Neddo discussed the need for

the PiSA Board to create a curriculum adoption committee to help develop PiSA’s curriculum.

       23.     On or about January 27, 2018, Defendant Fleming, as an authorized representative

of PiSA, sent Mr. Neddo an employment offer as a consultant starting on February 15, 2018 and

ending on June 30, 2018. Mr. Neddo accepted.

COMPLAINT AND DEMAND FOR JURY TRIAL - 7
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 8 of 48




       24.    In February of 2018, PiSA hired Justin Mann as PiSA’s Director of Operations.

       25.    In the February 20, 2018 PiSA Board Meeting, the meeting minutes state the

following:

              Director Neddo would like to have hired teachers involved in
              selecting curriculum. Some prospective teachers have written Mr.
              Neddo and have concerns about Summit having built in curriculum.
              Director Fleming has had parents concerned that kids will be sitting
              in front of technology all day. Director Peterson offered that parents
              simply want to know what the students’ day will look like? What is
              the schedule like? What’s the focus?
       26.    On or about March 27, 2018, the PiSA board unanimously approved the use of

Summit Learning Program for curriculum for 4th through 9th grade, which Mr. Neddo had

submitted to the Board. The Summit Learning Platform is an online tool with a built-in curriculum

that meets the Idaho Standardized Learning curriculum. It allows each teacher to adapt and make

changes to fit the needs of their students. The curriculum covered grades 4-12.

       27.    At the April 24, 2018, PiSA Board Meeting, Mr. Neddo informed Defendants that

“Julie Hall has been hired as SPED director and she will be involved as soon as possible.” The

term “SPED director” is the abbreviated form of Special Education Director. The Special

Education Director at PiSA was assigned to train, oversee, and manage PiSA’s paraeducators and

paraprofessionals.

       28.    At the May 22, 2018, PiSA Board Meeting, the meeting minutes show that Mr.

Neddo informed Defendants of the following:

              a. “A curriculum adoption committee is needed, per State statute. Summit

                     Learning Platform is the base curriculum for grades 4-12, but something is

                     needed K-3. Teachers will be part of the committee, as well as community

                     members who possess skills helpful to such a committee. An invitation to join

                     the committee will go out on social media.”

COMPLAINT AND DEMAND FOR JURY TRIAL - 8
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 9 of 48




               b. “Mr. Neddo met with Kelly Brady from IMEN to discuss what curriculum

                   means in a digital world. The state currently has competencies chosen for our

                   students to learn. Competencies need to be mapped out and grade levels will be

                   done away with. Rather, a badging system will be implemented. Director

                   Ronge questioned what this ‘badging’ would look like on a transcript in case of

                   students relocating to a different school and for college/scholarships. A system

                   will be put in place to transfer the badges to letter grades in these cases. Our

                   SIS system, ALMA, may have the capability to do this.”

               c. “Summit training will take place from July 16th-20th.”

       29.     The “Summit training” Mr. Neddo referenced in the May 22, 2018 Board Meeting

minutes was for PiSA’s teachers to learn details of the Summit Learning Platform.

       30.     By the end of May 2018, Mr. Neddo had recruited and hired twelve teachers and

two staff members for PiSA. With the twelve teachers, the hiring for all of PiSA’s teaching

positions had been filled.

       31.     On or about July 1, 2018, Mr. Neddo was hired by the Board to be PiSA’s full-time

“Director of Education” pursuant to the state-approved administrator contract (“Administrator

Contract”) between PiSA and Mr. Neddo. PiSA chose Mr. Neddo as PiSA’s full-time Director of

Education over other candidates that had applied for the position, including Dr. Jill Hettinger.

       32.     Mr. Neddo’s Administrator Contract with PiSA was entered into and commenced

on July 1, 2018 and continued through June 30, 2021, paying Mr. Neddo a “base salary of Seventy-

five thousand dollars ($75,000.00) per year, plus any additional annual increments, and such other

monetary benefits accorded by the School to employees under contract for this position which may




COMPLAINT AND DEMAND FOR JURY TRIAL - 9
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 10 of 48




be described in a separate addendum.” A true and correct copy of Mr. Neddo’s Administrator

Contract is attached hereto as Exhibit B.

       33.     Mr. Neddo’s Administrator Contract also stated:

               In consideration of the promises and agreement of the school
               hereinbefore recited, the Administrator agrees to assume the duties
               above recited at 2275 W. Hubbard Road, Kuna, Idaho on July 1, in
               the year 2018, and to faithfully perform and discharge the same to
               the best of his/her ability as directed by the School and to comply
               with the applicable laws of the State of Idaho and duly adopted rules
               of the State Board of Education, and such regulations, directives and
               policies as the Board of Directors may legally prescribe which are,
               by reference, incorporated in and made a part of this agreement the
               same as if set forth herein.

       34.     From July 1, 2018, when Mr. Neddo was hired as the full-time Director of

Education, PiSA experienced several obstacles to opening the school, which was originally

scheduled to open on or around August 22, 2018. Among other things, Mr. Neddo was required

to spend a substantial amount of time performing tasks that were not encompassed in the tasks

assigned to the Director of Education. Among other tasks, Mr. Neddo was required to haul PiSA’s

garbage to the landfill in Mr. Neddo’s horse trailer; haul PiSA’s furniture to Mr. Neddo’s home

for storage; and assemble furniture for PiSA.

       35.     In the July 3, 2018, PiSA Board Meeting, the meeting minutes state that Mr. Neddo

discussed the following with Defendants:

               a. “Mr. Neddo completed accreditation training and teacher evaluation training.

                  Summit Training for staff is July 16-20th. New superintendent training for Mr.

                  Neddo is July 31st.”

               b. “Curriculum-Committee needs to be created. Need to reach out to

                  parents/community members. A committee meeting needs to be held ASAP.

                  Main focus is K-3 curriculum.”


COMPLAINT AND DEMAND FOR JURY TRIAL - 10
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 11 of 48




               c. “Paraprofessionals to be hired and begin once school starts.”

               d. “How can teachers be compensated for work that needs to be done prior to

                  contract start date? Stipends? How does it affect benefits?”

       36.     At the July 3, 2018, PiSA Board Meeting, PiSA’s Director of Operations, Mr.

Mann, informed the board that PiSA “Need[s] a camera so office staff can see visitors coming.”

       37.     At the July 31, 2018, PiSA Board Meeting, the PiSA board unanimously approved

delaying the start of the school year to September 4, 2018 because construction of PiSA’s facility

would not be completed in time. Mr. Neddo was assigned to adjust the school calendar to meet the

State of Idaho’s minimum requirements.

       38.     In early August 2018, Mr. Neddo implemented the Danielson Evaluation Program,

which was to be used for teacher evaluations at PiSA.

       39.     On August 13, 2018, the teaching contracts for PiSA’s teachers went into effect,

and PiSA’s teachers began work for compensation.

       40.     Between August 13, 2018 and August 20, 2018, Mr. Neddo conducted daily

meetings with PiSA teachers for professional development and to develop and refine PiSA’s

curriculum. Due to the incomplete PiSA facility, these meetings took place at Northwest Nazarene

University, Flying M Coffee House, Pioneer Title, Ridley’s Market, and Mr. Neddo’s home. Mr.

Neddo spent approximately eight (8) hours per day at these meetings.

       41.     At the August 20, 2018, PiSA Board Meeting, the meeting minutes state:

“Construction is not on schedule. Mr. Neddo and Mr. Mann to look into temporary facility usage

until occupancy is granted.”

       42.     At the August 20, 2018, PiSA Board Meeting, Defendants unanimously passed Mr.

Neddo’s proposed curriculum for Kindergarten through 3rd grade.



COMPLAINT AND DEMAND FOR JURY TRIAL - 11
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 12 of 48




       43.     On September 4, 2018, despite delays in the construction of the facilities, PiSA

opened its doors, and students began their first day of school at PiSA.

       44.     The temporary location where students attended PiSA was an unairconditioned

gymnasium located on 4th street in Kuna, Idaho. Mr. Neddo and Mr. Mann were required to set up

cloth partitions to separate the different grades. PiSA’s Kindergarteners were placed in the small

work room in the basement. PiSA’s First through Third graders were in the front of the gym.

PiSA’s Fourth through Sixth graders were in the middle of the gym. PiSA’s Seventh through

Ninth graders were in the back of the gym. In total, there were approximately 300 students at

PiSA’s temporary location. Two teachers received medical attention due to the heat in the

unairconditioned gym.

       45.     At the September 13, 2018, PiSA Board Meeting, the PiSA Board addressed the

construction delays of PiSA facilities. The meeting minutes state that “Mr. Neddo explained his

concerns regarding safety, staffing and general frustrations in the current environment” and Mr.

Neddo proposed that PiSA “close the school next week and resume on 9/24 at the site. IRI and

MAP testing could then occur during that first week at the site.”

       46.     IRI, as set forth above, stands for Idaho’s Reading Indicator, and is administered to

all K-3 public school students as an early reading screener and diagnostic assessment. The IRI is

a computer-based test. MAP testing is a computer based adaptive test that determines students’

growth in various subject areas.

       47.     At the September 13, 2018, PiSA Board Meeting, in addition to addressing the

additional tasks relating to the “safety, staffing and general frustrations in the current

environment”, Defendants assigned Mr. Neddo with creating an “administrative committee with

parents to develop an adjusted calendar. This calendar will be presented to the Board at our regular



COMPLAINT AND DEMAND FOR JURY TRIAL - 12
           Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 13 of 48




meeting on October 2nd.” Additionally, Defendants directed that “Mr. Mann and Mr. Neddo will

be working with the PPP to help mitigate parental concerns. And will seek ways to maintain

engagement over the week-long break.”

          48.   On September 27, 2018, Mr. Neddo attended ISEE training from the Idaho State

Department of Education.

          49.   On October 4, 2018 and October 5, 2018, Mr. Neddo attended the New Principal

Mentor training conducted by the Idaho Department of Education.

          50.   On October 11, 2018, and October 12, 2018, Mr. Neddo attended an Idaho Mastery

Education Network training, which included training for the K-3 competencies and proficiency

scales.

          51.   In the October 12, 2018, PiSA Board Meeting, Defendants entered an executive

session wherein they placed Mr. Neddo on administrative leave pending a due process hearing for

an inadvertent lapse in Mr. Neddo’s administrator credentials.

          52.   On or about October 12, 2018 through October 23, 2018, Defendants placed Mr.

Neddo on administrative leave due to the inadvertent lapse in his administrator credentials.

Defendants threatened Mr. Neddo with termination if he did not have current administrative

credentials within ten (10) business days. While Mr. Neddo was on administrative leave,

Defendants named Jill Hettinger as the Interim Director of Education.

          53.   Between October 12, 2018 and October 23, 2018, Interim Director of Education,

Jill Hettinger, instructed Director of Operations, Justin Mann, to process Leadership Premium

stipends for two teachers, totaling $15,000. Mr. Mann signed and distributed the Leadership

Premium stipend checks to their recipients.




COMPLAINT AND DEMAND FOR JURY TRIAL - 13
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 14 of 48




       54.       On or around October 15, 2018, while Mr. Neddo was on administrative leave,

PiSA’s ISEE report was due to the Idaho State Department of Education. Jill Hettinger did not

submit PiSA’s ISEE report while Mr. Neddo was on administrative leave.

       55.       On or around October 16, 2018, Mr. Neddo’s administrative credentials were

reinstated by the Idaho State Department of Education.

       56.       On or around October 23, 2018, Mr. Neddo was removed from administrative leave

approximately six days after the reinstatement of his administrator credentials.

       57.       On or around October 24, 2018, Mr. Neddo conducted a training for PiSA’s

Paraeducators.

       58.       On October 28, 2018 through October 30, 2018, Mr. Neddo attended a Summit

Learning training with three PiSA staff members in Phoenix, Arizona.

       59.       On November 2, 2018, Mr. Neddo completed and submitted PiSA’s ISEE Report

to the Idaho State Department of Education that Jill Hettinger had failed to submit while Mr. Neddo

was on administrative leave.

       60.       At a PiSA board meeting on November 6, 2018, two months after PiSA had first

opened its doors to students, Mr. Neddo explained the status of the following, as set forth in the

meeting minutes:

                 a. “IRI testing is completed, reports to be distributed. MAP testing in math is

                    completed 4-9. K-3 is in process.”

                 b. “Moby Max testing in K-3 math is completed. Data is being collected. MAP

                    testing will help clarify needs. Director Woolley asked if the children are

                    practicing using the computers and program prior to testing, for more accurate




COMPLAINT AND DEMAND FOR JURY TRIAL - 14
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 15 of 48




                   results. Mr. Neddo answered that the tests are administered simply for data, but

                   that teachers give the best data.”

               c. “Background checks are slow. Changes have been made in the price. 30-40

                   have been filled out, only 7 have gone through. Policy 4600P says we can pay

                   for the volunteer checks. The school can have an escrow at the SDE for these.

                   Then the school takes the fingerprints in.”

               d. “Mr. Neddo said the substitute pool was going to be created from the volunteer

                   pool. He has reached out to the charter school network before but didn’t have

                   response. Dr Hettinger got a response. They vote in November who can be a

                   part of their sub pool. They have already budgeted for the year. The cost is per

                   year and would need to renew each year. There are 2 separate costs.”

       61.     At the November 6, 2018, PiSA Board Meeting, Director of Operations, Justin

Mann, whose job description put him in charge of “all compliance responsibilities including Titles

I-V, teacher certification, fingerprinting, safety, fire drills, health, technology, COBRA letters,

student lottery, annual Sexual Harassment seminar, and any legal issues,” stated “that the SDE

defines those volunteers needing to have background checks as those who will be unsupervised.

The administrators would rather not have a volunteer than risk it. They are erring on the side of

caution than create a potential situation. Policy 4600P also states that volunteers need to have a

background check.”

       62.     At the November 8, 2018, PiSA Board Meeting, Public Charter School

Commission (“PCSC”) members Jenn Thompson and Tamara Baysinger attended and explained

multiple complaints from different stakeholder groups, including parents, community members,

and staff as they relate to three different areas: Academic, Financial, and Operations.



COMPLAINT AND DEMAND FOR JURY TRIAL - 15
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 16 of 48




       63.    PCSC’s assessment of PiSA’s Academics stated that the “Board should know the

‘numbers.’” PCSC did not express any additional concerns with PiSA’s academics.

       64.    PCSC’s assessment of PiSA’s Finances was that they “likely needs review based

on current enrollment values.” PCSC did not express any additional concerns with PiSA’s

financials.

       65.    PCSC’s assessment of PiSA’s Operations were as follows:

              a. “ensure all stakeholders understand and can use the grievance procedures”

              b. “ISEE reporting issues”

              c. “Phone issues”

              d. “Visitor/volunteer processes – maybe include badging methods to denote

                  checked in guests”

              e. “Ensure stakeholders understand spending”

              f. “Find methods to incorporate safety training to staff”

              g. “Improvements to working conditions for all staff”

              h. “Improvements to facility structure”

       66.    On or about November 25, 2018, Mr. Neddo began the teacher evaluation process

by meeting with individual teachers. In doing so, Mr. Neddo sent an email to certificated staff,

including Paraprofessionals, Teachers’ Aides, and Paraeducators, explaining the process by which

Mr. Neddo would be conducting evaluations.

       67.    At the December 4, 2018, PiSA Board Meeting, Defendants placed Mr. Neddo on

administrative leave pending termination.




COMPLAINT AND DEMAND FOR JURY TRIAL - 16
          Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 17 of 48




         68.    On or around December 4, 2018, Defendants named Jill Hettinger as Director of

Education. Prior to being named as Director of Education, Jill Hettinger had never been employed

in a role as a certified administrator.

         69.    On or about December 27, 2018, Defendants issued Mr. Neddo a Notice of Due

Process Hearing (“Notice”). Defendants’ allegations against Mr. Neddo are set forth in detail

below.

         70.    Defendants paid Mr. Neddo his salary through January 31, 2019, and thereafter

failed to make any additional payments pursuant to Mr. Neddo’s Administrator Contract.

         71.    Between July 1, 2018 and December 4, 2018, there were 106 business days.

Considering the six days Mr. Neddo was on administrative leave, Mr. Neddo was PiSA’s full-time

Director of Education for 100 business days.

         72.    Between the first day PiSA opened its doors to students on September 4, 2018 and

December 4, 2018, there were 57 school days at PiSA. Considering Mr. Neddo’s six days of

administrative leave, Mr. Neddo was PiSA’s full-time Director of Education for 51 school days.

         73.    On or around February 6, 2019 and February 7, 2019, Defendants conducted a

hearing on the allegations set forth in the December 27, 2018 Notice of Due Process Hearing letter.

         74.    On March 22, 2019, the hearing officer issued his Findings of Fact, Conclusions of

Law and Decision (“Decision”) finding that “Mr. Neddo materially violated the essential terms of

his Administrator Contract with PiSA, and that his discharge by the Board is therefore warranted

pursuant to applicable Idaho law and shall be effective immediately.”

         75.    As set forth in detail below, and based on information and belief, the hearing officer

determined that Mr. Neddo would be terminated prior to Mr. Neddo’s termination hearing, and

without consideration of any of Mr. Neddo’s evidence.



COMPLAINT AND DEMAND FOR JURY TRIAL - 17
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 18 of 48




       76.     On March 22, 2019, Defendants sent a letter to Mr. Neddo informing him that his

contracted employment with PiSA was terminated as of March 22, 2019 based upon the findings

of the Hearing Officer.

             NOTICE OF DUE PROCESS ALLEGATIONS AND DECISION

                          Principle IV.b of the Professional Code of Ethics

       77.     The Notice of Due Process Hearing alleged that Mr. Neddo violated the

Professional Code of Ethics as follows:

               Because of your inability to adequately perform the majority of the
               requisite job responsibilities, coupled with your inability to model
               the traits needed to demonstrate you possess a majority of the
               requisite qualifications to serve as PiSA's Education Director, it
               appears that, at the time of your hiring, you falsely represented to
               the Board that you were qualified to perform the requisite functions,
               and as a result violated Principle IV. b of the Code of Ethics, as well
               as your administrator contract.

       78.     In the Decision, the hearing officer summarily concluded that Mr. Neddo violated

Principle IV.b of the Professional Code of Ethics by finding:

               Regarding Mr. Neddo·s resume given to STEM prior to his
               employment (Exhibit B) [Columbia High School] Principal
               [Cory] Woolstenhulme testified that although Mr. Neddo was
               the STEM Academy lead, he was not technically an
               administrator within the Nampa School District, but that the
               duties Mr. Neddo described on Exhibit B were accurate insofar
               as his duties at Columbia High School. Mr. Neddo had no
               administrator role in the Nampa School district, he was always
               employed on a standard teacher's contract, he had no reporting
               duties vis a vis the State Department of Education, he had no
               purchasing duties, and he had never been involved in the hiring or
               evaluation of other teachers or staff at Columbia High School.
               (emphasis added).

       79.     The hearing officer further held:

               The distinction between an administrator and a teacher is well
               known among certificated professionals in the state of Idaho.
               Despite being the STEM lead at CHS, Mr. Neddo was always a

COMPLAINT AND DEMAND FOR JURY TRIAL - 18
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 19 of 48




              teacher in that. Had the board known Mr. Neddo’s true
              qualifications it is reasonable to conclude he would not have
              been hired. Thus his overstating of his own experience in part
              caused the board to offer him an employment contract as the
              Director of Education. It is therefore concluded that Mr. Neddo
              misrepresented his qualifications and experience to the Founding
              Board and thereby violated Principle IV(a) of the Code of Ethics,
              and thereby materially breached his employment contract.
              (emphasis added).

       80.    The hearing officer failed to explain his conclusion that Mr. Neddo did not have

duties as an administrator at Columbia High School when the hearing officer’s summary of

testimony of Columbia High School Principal Woostenhulme included the following:

              a. “[T]hat the duties Mr. Neddo described on [his resume] were accurate insofar

                   as his duties at Columbia High School.”

              b.   “Mr. Neddo became the Columbia High School STEM program lead which led

                   to collaboration with other teachers within Columbia and ultimately became

                   known as the Columbia High School STEM Academy.”

              c. “Mr. Neddo served in the capacity of Dean of Students for one class of students

                   (9th grade) and had some limited duties of administration for summer

                   programs.”

       81.    The hearing officer failed to explain his conclusion that Mr. Neddo “had never been

involved in the hiring or evaluation of other teachers or staff at Columbia High School” despite

the hearing officer’s summary of Columbia High School Principal Woostenhulme’s testimony that

“Mr. Neddo did participate by way of recommendations with respect to hiring of other teachers

and that Mr. Neddo ‘had his fingers in just about everything’ related to the STEM Academy within

Columbia High School.”




COMPLAINT AND DEMAND FOR JURY TRIAL - 19
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 20 of 48




       82.     The hearing officer failed to consider the undisputed evidence that Mr. Neddo’s

resume did not assert that Mr. Neddo had an Administrator’s Certification prior to 2018.

       83.     The hearing officer failed to explain how he concluded that “[h]ad the board known

Mr. Neddo’s true qualifications it is reasonable to conclude he would not have been hired” when

Mr. Neddo’s Resume did not state that he was a certified administrator prior to 2018.

       84.     The hearing officer failed to explain how he concluded that “[h]ad the board known

Mr. Neddo’s true qualifications it is reasonable to conclude he would not have been hired” when

Jill Hettinger had no experience as a certified administrator when she succeeded Mr. Neddo as

Director of Education on or around December 4, 2018.

                        PiSA Policy No. 5480. Leadership Premiums.

       85.     The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 5480. Leadership Premiums. Policy 5480 vests
               the Board with the exclusive authority to set and award leadership
               premiums to staff who serve in a leadership capacity at PiSA. As
               discussed above, your awarding of leadership premiums against the
               express wishes of the Board, was not only insubordinate, but also
               defied the express requirements of this policy and such violation
               also breached the terms of your administrator contract.

       86.     At the hearing, Director of Operations Justin Mann testified that he processed and

paid the two leadership premiums at the direction of Interim Director of Education Jill Hettinger

while Mr. Neddo was on administrative leave between October 12, 2018 and October 23, 2018.

       87.     No evidence was submitted to the hearing officer that indicated Mr. Neddo

processed or paid the Leadership Premiums.




COMPLAINT AND DEMAND FOR JURY TRIAL - 20
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 21 of 48




        88.    At the hearing, Defendant Fleming was asked, “So how is it that Mr. Neddo could

have approved [the leadership premiums] if he wasn’t even there?” Defendant Fleming responded,

“If he told Justin [Mann] to send them in, I don’t know.”

        89.    In the hearing, Defendant Fleming was asked “Why do you assume that Mr. Neddo

improperly authorized these funds?” Defendant Fleming responded by saying “because Mr.

Neddo wanted them authorized, I assume he told Justin [Mann] to send them in. I don’t know

why.”

        90.    When Mr. Mann was asked at the hearing whether he was “aware of any time that

Dan [Neddo] directed the payment of the funds for the leadership premiums?” Mr. Mann

responded “No.”

        91.    When Mr. Mann was asked to “tell the hearing officer how this came about, how

did the funds get approved,” Mr. Mann testified: “That was while Mr. Neddo was out on

administrative leave, um, in October, and Dr. Hettinger was in as Interim Director of Education.

Um, we had a meeting in [Dr. Hettinger’s] office with her, myself, and Julie Hall […] and we were

trying to find the status of that. It’s my memory that Dr. Hettinger called Director Fleming from

the board to ask the status of that. Um, after that conversation, Dr. Hettinger told me that Director

Fleming told her that the contracts had been approved and that we were good to go ahead with

them. So, based on that direction I received, I had them sign the leadership stipend contracts and

entered it into the red apple financial system.”

        92.    When asked if Mr. Neddo had “anything to do” with the payment of the Leadership

Stipends, Mr. Mann testified “No, he was out on administrative leave.”




COMPLAINT AND DEMAND FOR JURY TRIAL - 21
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 22 of 48




       93.     When Mr. Mann was presented a copy of the leadership stipend award PISA EX

277) and asked who signed the leadership stipend, Mr. Mann testified: “Julie Hall and then myself”

on “October 16th 2016.”

       94.     In the Decision, the Hearing Officer summarily concluded as follows:

               The evidence shows that Mr. Neddo had knowledge of and had
               actively participated in the events which resulted in two teachers
               receiving Leadership Stipends totaling $15,000.00, which resulted
               in both receiving monthly payments from Red Apple despite the
               undisputed evidence that as of December 4, 2018. the board had not
               approved the contracts - which fact was admitted by Mr. Neddo.
               (PISA EX 225.) This failure to obtain board approval violated the
               Code of Ethics, and Board Policy and thereby materially breached
               his employment contract.

       95.     The hearing officer failed to identify any evidence supporting his conclusion that

Mr. Neddo “had knowledge of and had actively participated in the events which resulted in two

teachers receiving Leadership Stipends totaling $15,000.00.”

       96.     The hearing officer failed to define “actively participated” as it related to Mr.

Neddo’s alleged role in the Leadership Premiums.

       97.     The hearing officer failed to explain how “actively participat[ing]” in the

Leadership Premiums violated PiSA policy, PiSA directives, PiSA’s job description for Director

of Education, or Mr. Neddo’s Administrator Contract.

               PiSA Policy No. 2100. Curriculum Development and Assessment.

       98.     The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

                PiSA Policy No. 2100. Curriculum Development and
               Assessment. As Educational Director, you are, inter alia,
               ‘[R]esponsible for making curriculum recommendations. The
               curriculum shall be designed to accomplish the learning objectives
               and goals for excellence consistent with the Charter School's
               educational philosophy, mission statement, objectives, and goals.’


COMPLAINT AND DEMAND FOR JURY TRIAL - 22
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 23 of 48




              The Idaho Public Charter School Commission ("PCSC") found that
              teachers were building their own curriculum, typically in the
              evenings and on a day-by-day basis, and warned that the lack of a
              cohesive, planned curriculum increased the likelihood students
              would not benefit from adequate academic preparedness. When
              asked by the Board to explain your plan, you essentially admitted in
              your correspondence dated December 1, 2018, that your plan was
              never intended to implement a curriculum to be followed on a day-
              to-day basis, and was being developed as the year progressed. This
              is unacceptable curriculum planning and violates Policy 2100.

       99.    PiSA Policy No. 2100, in relevant part, states: “The Board of Directors is

responsible for curriculum adoption and must approve all significant changes, including the

adoption of new textbooks and new courses, before such changes are made. The Executive Director

is responsible for making curriculum recommendations. The curriculum shall be designed to

accomplish the learning objectives and goals for excellence consistent with the Charter School’s

educational philosophy, mission statement, objectives, and goals.”

       100.   In the Decision, the hearing officer concluded:

              Mr. Neddo, Nonetheless, disagreed with the board's concerns about
              the state of the curriculum and the suspension of students and staff
              and maintained –‘all was well.’ But all was not well. Dr. Hettinger
              testified that there was no coherent curriculum in place; instead there
              were bits and pieces that had been initiated by Mr. Neddo, but the
              curriculum was far from complete. Dr. Hettinger further testified
              that a proper STEM curriculum would need to effectively dovetail
              the programs from year to year to ensure the required student growth
              under the STEM program while also complying with the
              requirements of Idaho’s core requirements. Mr. Neddo had, on
              various occasions, informed staff that these requirements did not
              apply to PiSA because it was a charter school. Which Dr. Hettinger
              explained was clearly erroneous. She clarified the problems inherent
              in Mr. Neddo’s dismissal of the PCSCs concerns about curriculum
              development. His belief that the summit curriculum was adequate
              was clearly misplaced. Summit is a tool only and reflects only
              national standards and must be supplemented with state standards
              and other services to meet the STEM school requirements. Dr.
              Hettinger was extremely critical of most of Mr. Neddo’s
              performance, and she has the requisite expertise and experience to
              entitle her opinions to great weight Her testimony and documentary


COMPLAINT AND DEMAND FOR JURY TRIAL - 23
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 24 of 48




               evidence are overwhelmingly supportive of a finding that Mr.
               Neddo’s job performance was unsatisfactory.

       101.    The hearing officer failed to identify which PiSA policy, PiSA directives, PiSA’s

job description for Director of Education, or Mr. Neddo’s Administrator Contract that Mr. Neddo

allegedly violated.

       102.    The hearing officer failed to explain why Mr. Neddo’s proposed curriculum for 4th

through 9th grade, that was unanimously approved by Defendants at the March 27, 2018 PiSA

Board Meeting, and Mr. Neddo’s proposed curriculum that was unanimously approved by

Defendants at the August 20, 2018 PiSA Board Meeting, did not satisfy Mr. Neddo’s obligations

under PiSA Policy 2100 “for making curriculum recommendations.”

       103.    The hearing officer failed to consider that Mr. Neddo was PiSA’s Director of

Education for a total of 51 school days, and that Mr. Neddo’s Administrator Contract contemplated

that Mr. Neddo would be assessing and proposing changes to the PiSA curriculum beyond the first

51 school days that Mr. Neddo was the Director of Education.

                      PiSA Policy No. 2620. Grading and Progress Reports.

       104.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 2620. Grading and Progress Reports. As
               Education Director the Board has directed you ‘to establish a system
               of reporting student progress and shall require all staff members to
               comply with such a system as part of their teaching responsibility.’
               You have not established such a system, and as a result, have
               violated this policy and breached your employment contract.

       105.    In the Decision, the hearing officer summarily concluded: “Policy 2620 tasks the

Director of Education with establishing a system of reporting student progress requiring all staff

members to comply with the system as part of their teaching responsibilities. Similar to the failure



COMPLAINT AND DEMAND FOR JURY TRIAL - 24
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 25 of 48




to create curriculum and to assess student achievement Mr. Neddo failed to establish a system of

reporting student progress as testified to by Dr. Hettinger.”

        106.   The hearing officer failed to explain why Mr. Neddo’s proposed use and

implementation of the Marzano proficiency scales and IMAN competencies for grading and

progress for Kindergarten through 3rd Grade, that the PiSA Board unanimously approved in the

April 10, 2018 PiSA Board Meeting, failed to satisfy Mr. Neddo’s obligations under PiSA Policy

2620.

        107.   The hearing officer failed to explain how Mr. Neddo’s proposed use and

development of the state-purposed badging system for grading and progress for all students at the

May 22, 2018 PiSA Board Meeting, did not satisfy Mr. Neddo’s obligations under PiSA Policy

2620.

        108.   The hearing officer’s Decision failed to cite any evidence supporting Defendants’

contention that Mr. Neddo failed to “establish a system of reporting student progress and shall

require all staff members to comply with such a system as part of their teaching responsibility,” in

violation of PiSA Policy No 2620.

                          PiSA Policy No. 2800. Education Objectives.

        109.   The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 2800. Education Objectives. Similar to Policy
               2100, you are required to develop an instructional program that
               satisfies several criteria:” “1. Placement of a student at the student’s
               functional level;” “2. Learning materials and methods of instruction
               considered to be most appropriate to the student’s learning style;
               and” “3. Evaluation to determine if the desired student outcomes
               have been achieved.” “You have neglected to develop and
               implement a cohesive instructional program designed to provide for
               the sequential intellectual and skill development necessary for



COMPLAINT AND DEMAND FOR JURY TRIAL - 25
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 26 of 48




               students to progress on a continuous basis from the elementary
               through secondary school, and violated this policy as a result.

       110.    In the Decision, the hearing officer concluded:

               Policy 2800 requires the DOE to develop instructional programs that
               enable each student to learn at the student’s best rate. The DOE is
               also required to evaluate and document the degree to which the
               instructional programs are developed and implemented. As testified
               to by Dr. Hettinger and Board Chair Fleming. Mr. Neddo failed to
               accomplish these tasks; indeed, he failed to schedule the IRI
               Training, which was necessary to determine the initial placement of
               students, and as a result of the lack of initial assessments, the school
               will be unable to provide accurate reports to the State Department
               of Education.

       111.    The hearing officer failed to explain how Mr. Neddo’s establishment of the

Marzano proficiency scales for the purpose of determining learning progressions of Kindergarten

through 3rd Graders, which the PiSA Board unanimously approved at the April 10, 2018, PiSA

Board Meeting, failed to satisfy Mr. Neddo’s obligations under PiSA Policy 2620.

       112.    The hearing officer failed to explain how Mr. Neddo’s proposed use of the state-

purposed badging system, which tracked progress for all students, at the May 22, 2018, PiSA

Board Meeting, did not satisfy Mr. Neddo’s obligations under PiSA Policy 2620.

       113.    The hearing officer failed to consider whether it was possible for Mr. Neddo to

schedule IRI Training, “which was necessary to determine the initial placement of students,”

(emphasis added) given that the IRI training was not required or expected to be completed prior to

the beginning of the school year when students’ initial placement occurred.

       114.    The hearing officer failed to explain how he concluded that Mr. Neddo “failed to

schedule the IRI Training,” when Mr. Neddo reported to Defendants at the November 6, 2018,

PiSA Board Meeting that “IRI testing is completed.”




COMPLAINT AND DEMAND FOR JURY TRIAL - 26
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 27 of 48




       115.    The hearing officer failed to explain how Mr. Neddo’s Administrator Contract

required him to “evaluate and document the degree to which the instructional programs are

developed and implemented” within the first 51 school days that Mr. Neddo was Director of

Education.

                         PiSA Policy No. 4140. Visitors to the School.

       116.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 4140. Visitors to the School. This policy requires
               reporting procedures for visitors and the notices to be posted to
               ensure compliance by all visitors. The PCSC found that, despite the
               ‘excellent’ recommendations made by the Director of Operations,
               you chose to not implement these procedures and therefore violated
               both this policy and your employment contract.

       117.    PiSA Policy No. 4140 does not assign responsibility for Visitors to the School to

the Director of Education, except for that “[v]isits to individual classrooms during instructional

time shall be permitted only with the Director of Education’s and teacher’s approval.”

       118.    PiSA’s job description for the Director of Education did not assign responsibility

for visitors at PiSA.

       119.    In the Decision, the hearing officer concluded:

               Board Policy is clear that visitors to classrooms during instructional
               time are permitted only with the DOE's and teacher's approval.
               Despite this requirement, Mr. Neddo disputed his responsibility to
               monitor visitors to the schools, instead, stating it was the
               responsibility of Justin Mann in his role as the Director of
               Operations. This testimony was but one example of Mr. Neddo's
               penchant for blaming the Director of Operations for failures and his
               corresponding admission that he was not aware of all his job
               responsibilities as the Director of Education set forth in board
               policies. This lack of awareness in and of itself demonstrates a
               breach of his duties. Mr. Neddo’s only excuse for not being aware
               of all applicable duties under board policies was his claim that the
               policies had been implemented since school began and that there


COMPLAINT AND DEMAND FOR JURY TRIAL - 27
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 28 of 48




               were a lot of them so he could not be expected to know all of them.
               By this testimony, Mr. Neddo demonstrated a complete lack of
               awareness and appreciation for the magnitude of his job
               responsibilities, and how important the accomplishment of these
               functions was to the successful education of PiSA' s students.

       120.    The hearing officer failed to explain why he concluded that PiSA Policy No. 4140,

which requires that classroom visitors get approval from the Director of Education and the

appropriate teacher, created any affirmative duty for Mr. Neddo to monitor PiSA’s visitors.

       121.    The hearing officer failed to explain why at the November 8, 2018, PiSA Board

Meeting, PCSC’s assessment identified “Visitors/volunteer processes” as a concern with PiSA’s

Operations, which was under the purview of PiSA’s Director of Operations.

                   PiSA Policy No. 4160. Parents Right-to-Know Notices.

       122.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 4160. Parents Right-to-Know Notices. You
               failed to send or have sent to all parents the several notices to parents
               required by this policy and federal law. (20 USC § 6312(e) - Every
               Student Succeeds Act [“ESSA”]. This omission violates federal law
               and significantly interferes with parental rights to participate and
               direct the education of their students and is unacceptable. This
               violation of PiSA policy also violated the terms of your
               administrator contract.

       123.    Parents Right-to-Know Notices are required under the Every Student Succeeds Act

(“ESSA”) for Title I schools.

       124.    PiSA Policy No. 4160 does not assign responsibility for Parents Right-to-Know

Notices to the Director of Education.

       125.    PiSA’s job description for the Director of Operations stated that the Director of

Operations is responsible for “all compliance responsibilities including Titles I-V […]”




COMPLAINT AND DEMAND FOR JURY TRIAL - 28
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 29 of 48




       126.    PiSA’s job description for the Director of Education did not assign responsibility

for Title I compliance, or the responsibility to send the Parents Right-to-Know Notices.

       127.    In the Decision, the hearing officer held that “[t]he notices under ESSA are

extremely important and failure to deliver such notices could result in a loss of federal funds,

including Title I funds. Thus, Mr. Neddo’s failure potentially put at risk PiSA’s eligibility to

receive federal funds.”

       128.    The hearing officer failed to identify any PiSA Policy, job description, or other

directive that delegated the responsibility for Parents Right-to-Know Notices to Mr. Neddo.

                          PiSA Policy No. 4600F2. Volunteer Confidentiality.

       129.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 4600F2. Volunteer Confidentiality. Policy
               4600F2 requires all volunteers to review and sign the Volunteer
               Code of Confidentiality. Your failure to maintain appropriate
               Volunteer Records makes it impossible to determine whether School
               volunteers have been educated of their need to maintain
               confidentiality; and as a result, you violated both this policy and
               your contract.

       130.    PiSA Policy No. 4600F2 does not assign the responsibility for Volunteer

Confidentiality to the Director of Education.

       131.    In the Decision, the hearing officer summarily concluded that “The board's

volunteer policies included a form requiring volunteers to acknowledge that they have read and

understand the Volunteer Code of Confidentiality. Given the fact that there were no volunteer

files, no volunteer training program, there were also no volunteer confidentiality acknowledgment

forms signed and placed in files.”




COMPLAINT AND DEMAND FOR JURY TRIAL - 29
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 30 of 48




       132.    The hearing officer failed to explain why at the November 8, 2018, PiSA Board

Meeting, PCSC’s assessment identified “Visitors/volunteer processes” as a problem with PiSA’s

Operations, which was under the purview of PiSA’s Director of Operations.

       133.    The hearing officer failed to identify any PiSA Policy, job description, or other

directive that delegated the responsibility to Mr. Neddo for ensuring that all volunteers review and

sign the Volunteer Code of Confidentiality.

                 PiSA Policy No. 5340. Evaluation of Certificated Personnel.

       134.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 5340. Evaluation of Certificated Personnel. One
               of your most important roles as Education Director is the
               supervision and evaluation of PiSA's certificated staff. Your
               responsibilities include the implementation, administration and
               monitoring of the evaluation of certificated staff, including at least
               one documented classroom observation in accordance with the
               Charlotte Danielson Framework for Teaching Second Edition
               domains and components, to be completed no later than January 1
               of the school year. You have chosen not to develop and implement
               this required program, nor have you completed the required
               observations and evaluations in violation of this policy as well as the
               requirements of your administrator contract with PiSA.

       135.    In the Decision, the hearing officer concluded that Mr. Neddo had violated PiSA

Policy No. 5340, because “the DOE was required to create procedures to ensure that each

certificated staff member receives at least one (1) written evaluation each year and that at least two

(2) documented observations occur, one of which is before January 1.”

       136.    The hearing officer failed to consider the testimony of PiSA Math Teacher Britne

Tingey, PiSA Elementary Teacher Airc Sparksman, PiSA Director of Operations Justin Mann, and

Mr. Neddo, who testified that Mr. Neddo had started conducting teacher evaluations by November

25, 2018, and that Mr. Neddo had sent an email to PiSA faculty describing the process by which


COMPLAINT AND DEMAND FOR JURY TRIAL - 30
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 31 of 48




Mr. Neddo would be conducting evaluations. The email was submitted into evidence at the hearing

as Exhibit 122-123.

       137.    The hearing officer failed to explain how he concluded that Mr. Neddo’s process,

as set forth in Mr. Neddo’s November 25, 2018 evaluations to PiSA faculty, did not establish that

Mr. Neddo had complied with his responsibilities under PiSA Policy 5340.

       138.    The hearing officer failed to explain how he concluded that Mr. Neddo should have

completed his responsibilities under PiSA Policy No. 5340 prior to the date that PiSA Policy 5340

required evaluations to be completed.

       139.    The hearing officer failed to explain how he concluded that Mr. Neddo had violated

his Administrator Contract by not completing a documented observation of certificated staff

members when Mr. Neddo was placed on administrative leave prior to the first documented

observations due under PiSA Policy No. 5340.

           PiSA Policy No. 5710. Paraprofessionals, Teachers' Aides and Paraeducators.

       140.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               “PiSA Policy No. 5710. Paraprofessionals, Teachers' Aides and
               Paraeducators. This policy requires you to develop, implement and
               monitor a training program for PiSA's paraprofessional and aide
               staffs. The Board has found no evidence that such a program exists,
               or that any type of evaluations have been performed; and given the
               complete lack of any paraprofessional/aid personnel files, it is
               impossible for the Board to determine the level of
               training/evaluation, if any, provided to these staff members. These
               failures violate this policy as well as the underlying federal law upon
               which it is based, and forms another basis for finding you breached
               you administrator contract.

       141.    In the Decision, the hearing officer summarily concluded:

               Policy 5710 expressly states that it is the responsibility of the DOE
               to provide adequate training for Paraeducators, etc., and that the


COMPLAINT AND DEMAND FOR JURY TRIAL - 31
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 32 of 48




               DOE shall develop and implement procedures for the evaluation of
               Teachers' Aides and Paraeducators. Mr. Neddo acknowledged this
               requirement, and that it was his responsibility, and the testimony of
               Dr. Hettinger and Board Chair Fleming made it clear that these
               requirements had not been satisfied. He offered no evidence to the
               contrary, thereby requiring a finding that he had failed to satisfy the
               requirements of this Policy and thereby breached his Contract.

       142.    The hearing officer failed to explain how he concluded that Mr. Neddo’s training

of PiSA’s Paraeducators on October 23, 2018, immediately upon his return for administrative

leave, was not “adequate training for Paraeducators, etc.”

       143.    The hearing officer failed to explain why any alleged failures of PiSA’s special

education program constituted a breach of Mr. Neddo’s Administrator Contract when PiSA hired

a Special Education Director for the purposes of training, overseeing, and managing PiSA’s special

education program—which includes paraeducators and paraprofessionals.

       144.    The hearing officer failed to consider that pursuant to PiSA Policy No. 5710 the

evaluations for Paraprofessionals, Teachers’ Aides, and Paraeducators were to be completed

annually.

       145.    The hearing officer failed to consider the testimony of Director of Operations Justin

Mann and Mr. Neddo, who testified that Mr. Neddo had conducted evaluations, and had explained

the evaluation process in an email dated November 25, 2018, that Mr. Neddo sent to PiSA faculty,

including Paraprofessionals, Teachers’ Aides, and Paraeducators.

       146.    The hearing officer failed to explain how Mr. Neddo’s Administrator Contract

required Mr. Neddo to complete his responsibilities under PiSA Policy No. 5710 prior to the date

that PiSA Policy requires the first evaluations of Paraprofessionals, Teachers’ Aides, and

Paraeducators to be completed.




COMPLAINT AND DEMAND FOR JURY TRIAL - 32
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 33 of 48




               PiSA Policy No. 1410. Board-Administrative Team Relationship.

       147.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 1410. Board Administration Relationship. You
               violated the requirement of this policy during several instances of
               rude and disrespectful behavior and comments to several Directors
               both during Board meetings (including Executive Session), and in
               private.

       148.    The hearing officer concluded that Mr. Neddo caused the deterioration of the

relationship between Mr. Neddo and Defendants, stating:

               The record clearly reflects that Mr. Neddo possessed an attitude of
               disdain and disrespect for the board and the board chair, and actively
               attempted to marginalize both by directing how they could
               communicate with him and limiting the subject matter that could be
               discussed at board meetings. By his comments and actions, Mr.
               Neddo revealed his belief that it was he who ran the school and that
               the board’s role was merely a formality which he found annoying
               and inconvenient. (See PISA EX pp. 52, 55. 57. 152, 156. 235. 154-
               155, and 225.) In addition, in his testimony he admitted that he hated
               the Board Chair, that she made him sick to his stomach, that he
               would not be alone in the same room with her and that he did not
               trust her. The above evidence reveals Mr. Neddo possessed an
               insubordinate attitude that resulted in insubordinate conduct which
               undeniably negatively impacted the functioning of the school and
               the culture negatively affecting all employees, students and parents.
               Mr. Neddo’s disdain disrespect and insubordination requires the
               legal conclusion that Neddo violated Board Policy 1410
               Board/Administration Relationship. Policy 5270 Personal
               Conduct/Insubordination. Policy 6000 - Administration and By-
               Law provisions 4.2 - Powers of the Board of Directors, and 6.2 -
               Chairman of the Board, and by this misconduct materially breached
               the essential terms of his employment contract and warrants the
               board’s discharge of Neddo.

       149.    PiSA Policy 1410 states, in pertinent part, the following: “The Board hires,

evaluates, and seeks the recommendations of the Administrative Team as the Charter School chief

executive officer. The Board adopts policies necessary to provide the general direction for the



COMPLAINT AND DEMAND FOR JURY TRIAL - 33
            Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 34 of 48




Charter School and to encourage achievement of Charter School goals. The Administrative Team

develop plans, programs, and procedures needed to implement the policies and directs the Charter

School’s day-to-day operations.”

           150.   The Notice of Due Process and the hearing officer’s Decision both failed to identify

any specific action by Mr. Neddo that constituted a violation of PiSA policy, PiSA directives,

PiSA’s job description for Director of Education, or Mr. Neddo’s Administrator Contract.

                  PiSA Policy No. 5270. Personal Conduct/Insubordinate Conduct.

           151.   The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

                  PiSA Policy No. 5270. Personal Conduct. As the Education
                  Director, you are expected to model the behavior expected of all
                  employees of the School. On multiple occasions, however, you have
                  chosen to not treat School Staff, Board Directors, and Parents with
                  the level of respect required by School policy. In addition, on more
                  than one occasion you have refused to comply with Board directives
                  and were insubordinate. Examples of insubordinate conduct include:
                  (1) Disobeying an appropriate order, instruction or directive of a
                  supervising employee or administrator; (2) Refusing to accept a
                  reasonable and proper work assignment or directive of a supervising
                  employee or administrator; (3) Disputing or ridiculing authority; (4)
                  Exceeding authority; and/or (5) Using vulgar or profane language to
                  a supervising employee or administrator. The Board has recently
                  learned that despite the Board's direction to you to not issue
                  Leadership Premium stipends, you nonetheless authorized at least
                  two (2) such stipends, and payments were sent to the employees.
                  This is but one example of your insubordination toward the Board
                  as well as the unauthorized spending of $15,000 in School funds
                  without Board approval (see below). This clearly unacceptable
                  conduct violated the terms of your administrator contract.

           152.   The hearing officer concluded that Mr. Neddo engaged in insubordination, by

stating:

                  The testimony of board chair Teresa Fleming and Director Jazmine
                  Martin established that Mr. Neddo was insubordinate toward the
                  directives of the Board. Indeed, Mr. Neddo acknowledged refusing


COMPLAINT AND DEMAND FOR JURY TRIAL - 34
        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 35 of 48




               to communicate with the board chair from time to time, and also
               acknowledged that his relationship with the board chair was so poor
               that he refused to meet with her alone. Moreover, he repeatedly
               failed to perform tasks in a complete and timely manner. Similarly,
               his handling of the Leadership Premium Contracts, and his role in
               having the contracts signed and payments made prior to formal
               acknowledgment and approval by the Board, despite clear
               instructions to the contrary, certainly demonstrate insubordinate
               conduct in violation of Policy 5270 which warrants a finding that
               Mr. Neddo had breached his employment contract. In addition, in a
               number of his correspondence to be discussed in additional detail
               below, he disputed or ridiculed the authority of the board; basically
               reflecting his attitude that complying with board oversight was a
               mere formality and a nuisance which he could choose to ignore.

       153.    The Notice of Due Process and the hearing officer’s Decisions both failed to

identify any specific action by Mr. Neddo that constituted a violation of PiSA policy, PiSA

directives, PiSA’s job description for Director of Education, or Mr. Neddo’s Administrator

Contract.

       154.    The hearing officer failed to identify the evidence any specific action taken by Mr.

Neddo that supported his conclusions that Mr. Neddo “repeatedly failed to perform tasks in a

complete and timely manner,” that it was possible for Mr. Neddo to “repeatedly fail[ing] to

perform tasks in a complete and timely manner.”

                           PiSA Policy 6010. Reports to the Board.

       155.    The Notice of Due Process Hearing alleged that Mr. Neddo violated the following

PiSA Policy:

               PiSA Policy No. 6010. Reports to the Board. Policy 6010 requires
               you to provide the Board with timely, thorough and accurate reports
               describing the status of PiSA's Education Programs. Despite
               frequent requests for such reports, however, you have repeatedly
               failed to provide the reports in a timely manner, provided
               incomplete reports, or provided no reports at all. This failure is
               unacceptable, and violates this policy as well as your Administrator
               Contract.



COMPLAINT AND DEMAND FOR JURY TRIAL - 35
            Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 36 of 48




           156.   The hearing officer concluded that Mr. Neddo violated PiSA Policy 6010, by

stating:

                  Policy 6010 clearly identified several reports that were required for
                  every board meeting, as well as additional information to be
                  provided from time-to-time by the DOE to the Board. Chair Fleming
                  and Director Martin both testified that Mr. Neddo consistently failed
                  to satisfy the requirements of this Policy, which Mr. Neddo
                  acknowledged applied to him and that it was an essential
                  requirement of his position. Mr. Neddo' s failure to keep the Board
                  fully informed of all pertinent information, and his apparent
                  reluctance to do so, violated the requirements of this Policy.

           157.   PiSA Policy 6010 states in pertinent part that “The Administrative Team reports to

the board as a whole and keeps it informed of the true and accurate position of the outcomes of

curriculum; teaching and learning; financial position; and all matters having real or potential legal

considerations and risk for our school. Thus, the board is supported in its strategic decision-making

and risk management by also requiring the principal Administrative Team to submit any

monitoring data required in a timely, accurate and understandable fashion.”

           158.   PiSA Policy 6010 does not identify the Director of Education as being responsible

for any specific report listed in PiSA Policy 6010.

           159.   The Notice of Due Process and the hearing officer’s Decision both failed to identify

any specific action by Mr. Neddo that constituted a violation of PiSA policy, PiSA directives,

PiSA’s job description for Director of Education, or Mr. Neddo’s Administrator Contract.

           160.   The hearing officer failed to explain how Mr. Neddo’s reports at the PiSA Board

meetings, as set forth in the meeting minutes for each meeting, failed to satisfy Mr. Neddo’s

obligations under PiSA policy, PiSA’s job description for Director of Education, Mr. Neddo’s

Administrator Contract, or pursuant to PiSA directives.




COMPLAINT AND DEMAND FOR JURY TRIAL - 36
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 37 of 48




                                  V.      CAUSES OF ACTION

                                     COUNT 1
                        DEPRIVATION OF DUE PROCESS RIGHTS
                                (ALL DEFENDANTS)

       161.    Plaintiff hereby incorporates and re-alleges all previous paragraphs of this

Complaint as if fully set forth herein.

       162.    Mr. Neddo’s position as PiSA’s Director of Education was PiSA’s equivalent of a

Superintendent.

       163.    Idaho Code Section 33-513(5) further provides that “[a]ny certificated professional

employee, except the superintendent, may be discharged during a contract term following written

notice and a due process hearing complying with the specific procedures set forth in the statute.”

       164.    Plaintiff has a property interest in his three-year Administrator Contract with PiSA.

       165.    The Hearing Officer disregarded Idaho Code Section 33-513(5) when determining

that alleged material violations of Mr. Neddo’s Administrator Contract “require the legal

conclusion that the board’s discharge of Mr. Neddo is appropriate under the facts and law

applicable to this case.”

       166.    Defendants violated Plaintiff’s federal due process rights by terminating Plaintiff’s

three-year Administrator Contract based on the hearing officer’s erroneous application of the law.

       167.    Defendants further violated Plaintiff’s federal due process rights by failing to pay

Plaintiff’s salary under the Employment Agreement beyond January 31, 2019.

                                     COUNT 2
                        DEPRIVATION OF DUE PROCESS RIGHTS
                                (ALL DEFENDANTS)

       168.    Plaintiff hereby incorporates and re-alleges all previous paragraphs of this

Complaint as if fully set forth herein.



COMPLAINT AND DEMAND FOR JURY TRIAL - 37
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 38 of 48




       169.    Defendants have violated Plaintiff’s federal due process rights by terminating

Plaintiff’s three-year Administrator Contract without providing adequate notice.

       170.    Defendants have violated Plaintiff’s federal due process rights by terminating

Plaintiff’s three-year Administrator Contract without providing an explanation of Defendants’

evidence.

       171.    Defendants have violated Plaintiff’s federal due process rights by terminating

Plaintiff’s three-year Administrator Contract without providing any meaningful opportunity for

Plaintiff to present his side of the story for the hearing officer’s consideration.

       172.    Defendants violated Plaintiff’s federal due process rights by terminating Plaintiff’s

three-year Administrator Contract without providing a hearing in front of an impartial or unbiased

decision-maker.

                                            COUNT 3
                                      INJUNCTIVE RELIEF
                                       (ALL DEFENDANTS)

       173.    Plaintiff hereby incorporates and re-alleges all previous paragraphs of this

Complaint as if fully set forth herein.

       174.    Plaintiff has suffered an irreparable injury in that Defendants terminated Plaintiff

without providing him the protections of due process.

       175.    Plaintiff has suffered an irreparable injury in that Defendants’ decision to terminate

Plaintiff “for cause” received a substantial amount of media attention, tarnishing Plaintiff’s

reputation in the community and to future potential employers.

       176.    Remedies available at law are inadequate to compensate Plaintiff’s injuries.

       177.    The public interest would not be disserved by an injunction.




COMPLAINT AND DEMAND FOR JURY TRIAL - 38
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 39 of 48




                            VI.      COSTS AND ATTORNEY FEES

       Plaintiff’s claims arise from violations of 42 U.S.C. § 1983. As an action to enforce this

provision and vindicate a violation of civil rights, Plaintiff is entitled to an award of reasonable

costs of suit and attorney fees in an amount deemed reasonable by this Court pursuant to 42

U.S.C. § 1988 in the event he is the prevailing party.

                              VII.    DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury on all issues properly tried by a jury in the above-entitled matter.

                                  VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:

        a.     That the Court declare that Defendants violated Plaintiff’s federal due process

               rights by terminating Plaintiff’s three-year Administrator Contract without

               providing adequate notice;

        b.     That the Court declare that Defendants violated Plaintiff’s federal due process

               rights by terminating Plaintiff’s three-year Administrator Contract without

               providing any meaningful opportunity for Plaintiff to present his side of the story

               for the hearing officer’s consideration;

        c.     That the Court declare that Defendants violated Plaintiff’s federal due process

               rights by terminating Plaintiff’s three-year Administrator Contract without

               providing a hearing in front of an impartial or unbiased decision-maker;

        d.     That the Court declare that Defendants violated Plaintiff’s federal due process

               rights by terminating Plaintiff’s three-year Administrator Contract without

               providing an explanation of Defendants’ evidence;



COMPLAINT AND DEMAND FOR JURY TRIAL - 39
     Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 40 of 48




     e.   That the Court declare that Defendants violated Plaintiff’s federal due process

          rights by terminating Plaintiff’s Administrator Contract;

     f.   That the Court grant injunctive relief mandating that Defendants reinstate Plaintiff

          to his position as Director of Education;

     g.   That the Court grant injunctive relief mandating that Defendants pay Plaintiff’s

          salary and benefits pursuant to the Administrator Contract from February 1, 2019

          through June 30, 2021, or at such time that Defendants’ determine that Plaintiff’s

          termination is justified after providing Plaintiff with a notice of termination hearing

          and conducting a termination hearing that complies with Plaintiff’s rights to due

          process;

     h.   That the Court grant injunctive relief mandating that Defendants continue to pay

          Plaintiff’s salary until June 30, 2021, or until such time that Defendants’ determine

          that Plaintiff’s termination is justified after a notice hearing that complies with

          Plaintiff’s right to due process;

     i.   Monetary damages to fairly and reasonably compensate Plaintiff for the deprivation

          of his rights, including compensatory, consequential, and presumed damages;

     j.   That punitive damages be imposed against Defendants in their organizational and

          individual capacities according to proof;

     k.   For costs of suit, including reasonable attorneys’ fees, which amount shall be

          twenty-five thousand dollars ($25,000.00) should this matter be uncontested;

     l.   A declaration that defendants violated Plaintiff’s constitutional rights;

     m.   Any other appropriate injunctive or declaratory relief; and

     n.   For such other and further relief as this Court deems just and equitable.



COMPLAINT AND DEMAND FOR JURY TRIAL - 40
      Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 41 of 48




     DATED this 12th day of January 2021.

                                            FISHER HUDSON SHALLAT



                                                   /s/ Jeremiah M. Hudson
                                            Jeremiah M. Hudson –of the firm
                                            Attorney for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL - 41
Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 42 of 48




                EXHIBIT A
             Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 43 of 48




Dan Neddo
2434 West King Road, Kuna, Idaho 83634 I 208-333-0453 Itkcashflow@yahoo.com



January 2, 2018

Project Impact STEM Academy
Kuna, Idaho 83634

Dear Hiring Committee:

I am very excited to have the opportunity to submit my name for consideration for the available position in your
school, Project Impact STEM Academy. Given my background in education, business and in having already led
successful teams in schools, I feel that I am in a great position to make a positive impact at IDLA.

My real passion in life is to serve others and to help them realize how to be the best that they can be. As a teacher, I
have been able to see my students grow into amazing individuals. As an administrator of the Columbia STEM
Academy in the Nampa School District, I have been able to help develop our Academy teachers to become full
mentors and coaches while providing a challenging, problem and competency-based education for their students.
The school that we are developing at Columbia High School is unique to Southern Idaho and is poised to become
something special. I am excited to continue this work by being a part of the building of your new and exciting school,
Project Impact STEM Academy.

I am so excited to have the opportunity to apply for this position and look forward to a time that I can meet with you
and discuss your vision for the future of education.




Sincerely,



Dan Neddo




                                                                                                          IT
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 44 of 48



                                           Dan Neddo
                               2434 West King Road, Kuna, Idaho 83634
                     Telephone: 208-333-0453 / e-mail: tkcashflow@yahoo.com

                                        —Academy Administrator—
  Highly skilled and overtly student-centered educational leader possessing a strong commitment to the
  development of students, staff and providing a stimulating, safe and motivating learning environment.
  Dynamic, visional leader and solid team player with a proven track record in collaborating with the
  school, and community while developing a strong personalized/competency based learning structure
  for students. Trustworthy professional with excellent communication skills to develop lasting
  relationships between staff, students and the community.


EDU CATION
  2015                       Northwest Nazarene University, Nampa, Idaho
                             Masters Educational Leadership: Building Administration
  2004                       Boise State University, Boise, Idaho
                             BBA in Business Management
                             BBA in Human Resource Management
CERTIFICATIONS
2018                         Idaho Education Credential
                             Standard Administrator School Principal Pre-K-1 2
2018                         Idaho Education Credential
                             Standard Secondary Natural Science 6-12
2010                         American Board for Certification of Teacher Excellence
                             General Science

PROFESSIONAL EXPERIENCE


March 2014-Current           Columbia High School, Nampa Idaho
                             Columbia STEM Academy Administrator
                               •    Develop and oversee STEM program as a school within a school
                                    while directing curriculum, instructional strategies and lesson
                                    planning for competency based activities creating an environment
                                    conducive to learning.
                               •    Oversee   five   STEM    Teachers     and    141   STEM   students
                                    coordinating Project Based Learning (PBL) lessons and projects.
                               •    Promote professional development experiences for faculty to
                                    further STEM Academy’s vision of education.
                               •    Develop   partnerships with     industry,   community and   higher
                                    education leaders to bring real-world problems for the STEM
                                    students to work on.
                               •   Direct daily STEM Academy operations including staff member
                                    coverage, student scheduling and community involvement.
         Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 45 of 48



August 2010-Current          Columbia High School, Nampa, Idaho
                             Teacher, Physics, STEM, Physical Science and Pre-Engineering
                              • Teach chemistry, physics and Pre-Engineering courses
                              •   Developed Conceptual Physics program not previously offered at
                                  school
                              • Science Department Team Leader
                              •   Interdisciplinary and Response to Intervention Team Leader


August 2013-2015             Columbia High School, Nampa, Idaho
                             Dean of Students, Ninth Grade
                              • Oversee attendance and discipline of students
                              • Advocate for students appealing for credit recovery
                                  from School Board
                              • Administrator representative for Special Education meetings
                              •   Developed and administered school benchmark assessments


ASSOCIATION MEMBERSHIP
   • Idaho Science Teacher Association-Future President
   • Association of Inertia Masters10th Level


Other Professional Experiences
Chaperoned students in the German American Partnership Program (GAPP) to Altotting, Germany-2014
Reviewed items and analyzed data for Idaho Science ISAT exams.
Developed criteria limits and reviewed items for Idaho State Chemistry End of Course Exams
Presented training at Idaho Science Teacher Association Conferences 2012-2016


Awards
  • Columbia High School Department of the Year
  • Columbia High School Teacher of the Month
  • 2011 American Board Idaho Teacher of the Year


References
CoryWoolstenhulme, Columbia High School Principal
Email: cwoolstenhulme@nsdl 31 .org
Phone: 208-573-3889


Angela Hemingway, Executive Director of Idaho STEM Action Center of Idaho
Email: Angela.Hemingwaystem.idaho.gov
Phone: 208-332-1726


Eric Kellerer, Director, NNU Doceo Center
Email: ejkellerer@nnu.edu
Phone: 208-467-8350
                            Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 46 of 48


                                     Dan Neddo                                                                                        Curriculum Vitae
                                     “Academy Administrator”                                                                              tkcashflow@yahoo.com
                                                                                                                                                      1.208.333.0453
                                     I am a highly skilled and overtly student-centered educational leader
                                                                                                                                              2434 West King Road
                                     possessing a strong commitment to the development of students, and staff
                                                                                                                                                      Kuna, ID 83634
                                     while providing a stimulating, safe and motivating learning environment.
                                                                                                                                                                  USA
                                     Dynamic, visional leader and solid collaborative player with a proven track
                                     record in working within the academic, and community while developing a
                                     strong personalized/competency based learning structure for students.




    General Information

                                             1971      15 Years
                                                                           M
                                                                          5 Children      11 Countries     4 Years

                                                                                                                                                                 STEM Academy
                                                                                                                                                   Engineering
                                                                                                                                                     Teacher
    History
                                                                                                     Business Owner:
                                                                                                                ement       Scence
                                       Third Class
                                      Petty Officer
                                             p


      Food Service Asst.




 Graduated.J




                           Personal Skills


                                                      Urge to Learn,
                                                         Curious
                                                                                 Graduated
                                                                   8.5. Business Management
                                                                       B.S. Human Resources


                                                                                                                                               Graduated
                                                                                                   asters-EducationaI Leadership: Building Administration
                                                                                                                                                            J
                                                                                                             Oh, The Places I’ve Been


Ukion totter



                              Creative
                              Inn aunt ivc

                           Languages
Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 47 of 48




                EXHIBIT B
            ______




        Case 1:21-cv-00024-BLW Document 1 Filed 01/12/21 Page 48 of 48
S)l    Rici3.25,2(1i7
                         STATE OF IDAHO
     PROJECT IMPACT STEM ACADEMY ADMINISTRATOR CONTRACT
     THIS CONTRACT, made this 1st day of Ju year of 2018, by and between Project impact STEM Academy Charter School,
Kuna, Idaho (‘the School), and Daniei Neddo )the Administrator’).
WITNESSETH:
1.    That the School hereby employs said Adimnistrator to perform tne duties of the Director of Education so cesigrated by the
      School and to perform such other dutes as specified by the School at any time during the term hereof, provided that tne
      Administrator is properly certified and endorsed to perform said dutes for a period cf 3 years (So months), beginning in
      the month and Oav of July 1. year of 2018, through the month and day of June 30. year of 2021. at a base salary of
      Seventy-five thousand dollars (575.000.00) per year, plus any addtonal anna increments, and such other monetary
      benefits accorded by the School to employees under contract for ths costol which may be described irt a separate
      addendum. Said salary shad be paid in equal monthy installments n the amount of 56, 25000 six thousand. two-hundred
      and fifty), minus any applicable deductions, on the first day of each month begnnng in August, year o 2018, to August,
      year of 2021, inclusive.


2.    In consideration of the promises and agreement of the School herinbefore recited, the Administrator agrees to assume the
      duties above recited at 2275 W. Hubbard Road, Kuna, tdaho on )uly 1,          n the year 2018. arid to faithfully perform and
      discharge the same to the best of his/her ability arid as directed by the School and to comply with the applicable laws of
      the State of Idaho and duly adopted rules of the State Eard of EducatIon, and such regulations. directives and policies as
      the Board of Directors may legally prescribe which are, cy reerence    .   ncorDoateO in and made a part of this agreement
      the same as if set fortn herein.


3.    The School shall review this Contract during the second year of peformence hereunder to consder employing the
      Administrator beyond the iast year designated in tha contract,     i the School elects to employ the Administrator beyond
      the last year designated     n this Contract, it snaH ofer the Aimin:strator a new Contract that reflects tne new terms of
      employment, unless one of the parties notifies the other oartv by tne sooner of tne date this Contract expires or the July
       1’ followng the last school year of employment under this Contract. Qf the intent to discontinue iwm:.’o\.ment.


4.    It is hereby mutually stipulated and agreed by and betweCh the pCrtieS hereto that notn-.g herein conta.neo shail operate
      or be construed as a waiver of any of the rights, powers, priveges, or duties of erne paity hereto by and under the laws
      of the State of Idaho, otherwise than is herein express’y stated. and that no property rights attach to this Contract beyond
      the term of this Contract.


S.    The terms of this Contract shah be subject to amendment and adustmen: o conform to the terms of any negotiated
      agreement between the parties as long as those terms do. not conflict w:tn the terms of ths Corzra:


      IN WITNESS WHEREOF the School has caused this Contract to be executed n its name cy its proper offic:ais and the
Administrator has executed the same all on the date first auove w’-itten.




                                                 ..
PROJECT IMPACT STEM ACADEMY CHARTER SCHOOL ADA COUNT’JSTATE Q


                                                                   By                                                 Ci-IAIRMAN
                             ADMINISTRATOR




      urw:jt   f.iw ii     h iha.t %1ae SitnniWpt         liitrutj&wn
